[Cite as State v. Ridenbaugh, 2019-Ohio-3564.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   :   JUDGES:
                                                 :
                                                 :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                       :   Hon. John W. Wise, J.
                                                 :   Hon. Patricia A. Delaney, J.
 -vs-                                            :
                                                 :   Case No. 18-CA-96
                                                 :
 TEDDY E. RIDENBAUGH, JR.                        :
                                                 :
                                                 :
        Defendant-Appellant                      :   OPINION


CHARACTER OF PROCEEDING:                             Appeal from the Licking County Court of
                                                     Common Pleas, Case No. 18 CR 196



JUDGMENT:                                            AFFIRMED




DATE OF JUDGMENT ENTRY:                              September 3, 2019




APPEARANCES:

 For Plaintiff-Appellee:                             For Defendant-Appellant:

 BILL HAYES                                          KATHERINE L. WOLFE
 LICKING COUNTY PROSECUTOR                           1350 West Fifth Ave., Suite 330
                                                     Columbus, OH 43212
 CLIFFORD J. MURPHY
 20 North Second Street, 4th Floor
 Newark, OH 43055
Licking County, Case No. 18-CA-96                                                          2

Delaney, J.

        {¶1} Defendant-Appellant Teddy E. Ridenbaugh, Jr. appeals his conviction and

sentence by the Licking County Court of Common Pleas. Plaintiff-Appellee is the State of

Ohio.

                         FACTS AND PROCEDURAL HISTORY

        {¶2} On March 29, 2018, Defendant-Appellant Teddy E. Ridenbaugh, Jr. was

indicted by the Licking County Court of Common Pleas on one count of aggravated

possession of drugs (methamphetamine), a third-degree felony in violation of R.C.

2925.11(A)(C)(1)(b) and one count of possession of drugs (heroin), a fifth-degree felony

in violation of R.C. 2925.11(A)(C)(6)(a). The counts carried a forfeiture specification (U.S.

currency) pursuant to R.C. 2941.1417(A) and 2981.02(A)(2).

        {¶3} Ridenbaugh entered a plea of not guilty to the charges. The matter was

scheduled for a jury trial on August 8, 2018. Ridenbaugh moved for a continuance of the

trial date because on August 3, 2018, the State provided him with a police report by

Detective Kyle Boerstler. Det. Boerstler’s report contained a statement made by

Ridenbaugh at the time of his arrest where he allegedly confessed to the charged crimes.

The trial court granted the motion for continuance and continued the jury trial to

September 27, 2018.

        {¶4} The matter came on for trial on September 27, 2018. The following evidence

was adduced at trial.

                                  Ridenbaugh’s Arrest

        {¶5} On October 19, 2017, detectives from the Central Ohio Drug Enforcement

Task Force (“CODE TF”) were conducting surveillance on 452 Woods Avenue located in
Licking County, Case No. 18-CA-96                                                        3


Licking County, Ohio, for possible drug activity. Det. Tanner Vogelmeir of the Licking

County Sheriff’s Office assigned to CODE TF was driving a marked cruiser and was

notified that a male and female had exited the Wood Avenue residence, driving in a blue

Jeep Liberty in which the male was the passenger. Det. Vogelmeir observed the vehicle

and determined the male passenger matched the description for Ridenbaugh who had a

felony warrant for his arrest. Det. Vogelmeir stopped the Jeep Liberty and approached

the vehicle. He secured Ridenbaugh and searched him incident to his arrest. Det.

Vogelmeir found a knife, $510.00 in cash, and a blue key chain with multiple keys. He

seated Ridenbaugh in the back seat of the cruiser and Detectives Hoskinson, Boerstler,

and Green arrived at the scene. There was no dashcam or audio available of the stop

because of a technical malfunction.

       {¶6} Det. Boerstler was advised to speak with Ridenbaugh, who agreed to speak

with the detective. Ridenbaugh had a brief conversation with Det. Boerstler. Det. Boerstler

testified that Ridenbaugh said he and his female companion were going to get something

to eat. The conversation then turned to Ridenbaugh’s drug supplier. Ridenbaugh

identified his drug supplier, where the drug supplier was located, and that Ridenbaugh

was getting an ounce of methamphetamine from the drug supplier for $700.00. Det.

Boerstler stated Ridenbaugh told him he was staying at the Woods Avenue residence

and the keys found on his person would fit in the padlock to Ridenbaugh’s room.

Ridenbaugh did not sign a statement or sign a Miranda waiver form.

       {¶7} Det. Boerstler testified he was the only police officer to take Ridenbaugh’s

confession. Det. Boerstler recalled that he drafted his report, which included

Ridenbaugh’s statement, sometime around October 20, 2017. He did not know when his
Licking County, Case No. 18-CA-96                                                            4


report was submitted to the State. It was pointed out that the first six sentences of his

report were identical to Det. Green’s report. It stated:

       On 10/19, 2017, the Central Ohio Drug Enforcement Task Force --- and

       then in parenthesis it says capital letters, CODE TF, CODE TF, received

       information from a confidential source – in parenthesis it says CS, which

       means confidential source, that Teddy Ridenbaugh was staying at 452

       Woods Avenue. According to the CS, Ridenbaugh possessed a large

       amount of Methamphetamine at this address and was an absconder from

       the Ohio Department of Corrections. After receiving this information,

       Ridenbaugh’s parole violation warrant was confirmed.

(T. 153).

       {¶8} Out of the hearing of the jury, Ridenbaugh moved to call the prosecutor as

a witness because he felt the jury should hear that the State did not turn over Det.

Boerstler’s report until August 3, 2018. He argued the date the report was turned over

went to the witness’s credibility. The jury could draw an inference that the report was

inaccurate and Det. Boerstler’s testimony was unreliable. The trial court overruled the

motion to call the prosecutor as a witness and found the date the report was turned over

was irrelevant. The trial court noted the trial was originally scheduled for August 8, 2018.

It granted Ridenbaugh’s motion to continue the trial date to September 27, 2018 based

on the August 3, 2018 release of Det. Boerstler’s report. It further found it was improper

“to ask the jury to render a verdict against the State simply because they’re sloppy with

their discovery or they’re late in it, that’s not the basis for them to make a decision * * *.”

(T. 160).
Licking County, Case No. 18-CA-96                                                       5


                       Search of the West Avenue Residence

       {¶9} After Ridenbaugh’s arrest, a search warrant was obtained to search the

Woods Avenue residence. At the time of the execution of the search warrant, two adults

and two juveniles were in the home. The police officers found drugs throughout the home.

Ridenbaugh’s room was secured with a padlock. Det. Hoskinson testified he used the

keys found on Ridenbaugh during his arrest to open the padlock on the door. Upon entry

into the room, the police officers found drugs and drug paraphernalia. They found 7.72

grams of methamphetamine, a Schedule II controlled substance, and 0.20 grams of

heroin, a Schedule I controlled substance. 0.20 grams of methamphetamine was found

in the first level of the home. No DNA or fingerprints were taken on the contents of the

room or drugs found in the room.

                                     Jury Verdict

       {¶10} The jury found Ridenbaugh guilty on one count of aggravated possession

of   drugs   (methamphetamine),     a   third-degree   felony   in   violation   of   R.C.

2925.11(A)(C)(1)(b) and one count of possession of drugs (heroin), a fifth-degree felony

in violation of R.C. 2925.11(A)(C)(6)(a). The jury found the $510.00 in cash was not

subject to forfeiture pursuant to R.C. 2941.1417(A) and 2981.02(A)(2). Via a sentencing

entry filed September 28, 2018, the trial court sentenced Ridenbaugh to two years on

count one and one year on count two, to be served consecutively. The trial court also

imposed one year of his post release control time, stemming from a prior charge, to be

served consecutively with counts one and two.

       {¶11} It is from this conviction and sentence Ridenbaugh now appeals.
Licking County, Case No. 18-CA-96                                                       6


                              ASSIGNMENTS OF ERROR

       {¶12} Ridenbaugh raises three Assignments of Error:

       {¶13} “I. THE TRIAL COURT DENIED APPELLANT’S SIXTH AMENDMENT

RIGHT TO CONFRONTATION WHEN IT DENIED HIS REQUEST TO CALL THE

PROSECUTOR AS A WITNESS.

       {¶14} “II. THE JURY’S VERDICTS WERE AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE.

       {¶15} “III. THE EVIDENCE PRESENTED AT TRIAL WAS INSUFFICIENT TO

SUPPORT THE CONVICTIONS.”

                                       ANALYSIS

                                            I.

       {¶16} In his first Assignment of Error, Ridenbaugh contends the trial court denied

his Sixth Amendment right to confrontation when it denied his request to call the

prosecutor as a witness. We disagree.

       {¶17} Det. Boerstler’s report contained Ridenbaugh’s statement that the keys in

his pocket opened the lock on the door to his room at Wood Avenue. Det. Boerstler

testified he did not know when his report was submitted to the State. Ridenbaugh filed his

initial discovery demand on March 29, 2018 and the State responded on April 27, 2018.

The State provided Det. Boerstler’s report to Ridenbaugh on August 3, 2018. Ridenbaugh

contended the date Det. Boerstler submitted his report to the State was relevant to the

detective’s credibility as a witness. Because Det. Boerstler did not know the date,

Ridenbaugh argued the prosecutor’s testimony as to the date it received Det. Boerstler’s

report was relevant evidence.
Licking County, Case No. 18-CA-96                                                            7


       {¶18} The Confrontation Clause of the Sixth Amendment to the United States

Constitution provides that “[i]n all criminal prosecutions, the accused shall enjoy the right

* * * to be confronted with the witnesses against him.” State v. Hampton, 5th Dist. Stark

No. 2018 CA 00123, 2019-Ohio-2555, 2019 WL 2613341, ¶ 25 quoting State v. Anderson,

154 Ohio App.3d 789, 2003–Ohio–5439, 798 N.E.2d 1155, ¶ 22 (7th Dist.). Furthermore,

the Ohio Constitution, Article I, Section 10, states in pertinent part: “* * * In any trial, in

any court, the party accused shall be allowed to appear and defend in person and with

counsel; to demand the nature and cause of the accusation against him, and to have a

copy thereof; to meet the witnesses face to face * * *.”

       {¶19} The admission or exclusion of relevant evidence rests in the sound

discretion of the trial court. State v. Sage, 31 Ohio St.3d 173, 180, 510 N.E.2d 343 (1987).

As a general rule, all relevant evidence is admissible. Evid.R. 402; cf. Evid.R. 802. The

term “abuse of discretion” connotes more than an error of law or judgment; it implies that

the court's attitude is unreasonable, arbitrary, or unconscionable. Wilmington Steel

Products, Inc. v. Cleveland Elec. Illum. Co., 60 Ohio St.3d 120, 122, 573 N.E.2d 622, 624

(1991). Absent an abuse of discretion resulting in material prejudice to the defendant, a

reviewing court should be reluctant to interfere with a trial court's decision in this regard.

State v. Sage at 180.

       {¶20} We find no abuse of discretion for the trial court to deny Ridenbaugh’s

motion to call the prosecutor as a witness. First, upon Ridenbaugh’s motion, the trial court

continued the original trial date to allow Ridenbaugh adequate time to review and respond

to Det. Boerstler’s report. Second, Ridenbaugh had the opportunity to cross-examine Det.

Boerstler regarding his interaction with Ridenbaugh and his subsequent report
Licking County, Case No. 18-CA-96                                                         8


documenting the same. The jury was able to hear Det. Boerstler’s testimony and weigh

his credibility. Third, the trial court found that evidence of when the State received Det.

Boerstler’s report was not relevant to whether Ridenbaugh committed the offenses of

aggravated possession of drugs and possession of drugs. The evidence in this case

demonstrated Ridenbaugh was observed coming out of the Wood Avenue residence.

When he was arrested and searched incident to arrest, Det. Vogelmeir found a set of

keys in Ridenbaugh’s pocket. During the execution of the search warrant, the keys were

used to open the padlock on a door, wherein drugs were found.

       {¶21} Ridenbaugh’s first Assignment of Error is overruled.

                                        II. and III.

       {¶22} Ridenbaugh argues in his second and third Assignments of Error that his

conviction for aggravated possession of drugs and possession of drugs were against the

manifest weight and sufficiency of the evidence.

       {¶23} The legal concepts of sufficiency of the evidence and weight of the evidence

are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review for

a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio Supreme

Court held, “An appellate court's function when reviewing the sufficiency of the evidence

to support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant's

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the
Licking County, Case No. 18-CA-96                                                         9


evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.”

       {¶24} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387.

Reversing a conviction as being against the manifest weight of the evidence and ordering

a new trial should be reserved for only the “exceptional case in which the evidence weighs

heavily against the conviction.” Id.

       {¶25} Ridenbaugh was first convicted of aggravated possession of drugs

(methamphetamine), in violation of R.C. 2925.11(A)(C)(1)(b). The statute reads:

       (A) No person shall knowingly obtain, possess, or use a controlled

       substance or a controlled substance analog.

       ***

       (C) Whoever violates division (A) of this section is guilty of one of the

       following:

       ***

       (1) If the drug involved in the violation is a compound, mixture, preparation,

       or substance included in schedule I or II, with the exception of marihuana,

       cocaine, L.S.D., heroin, any fentanyl-related compound, hashish, and any

       controlled substance analog, whoever violates division (A) of this section is
Licking County, Case No. 18-CA-96                                                        10


      guilty of aggravated possession of drugs. The penalty for the offense shall

      be determined as follows:

      ***

      (b) If the amount of the drug involved equals or exceeds the bulk amount

      but is less than five times the bulk amount, aggravated possession of drugs

      is a felony of the third degree, and there is a presumption for a prison term

      for the offense.

      {¶26} Ridenbaugh was next convicted of possession of drugs (heroin), in violation

of R.C. 2925.11(A)(C)(6)(a). The statute reads:

      (A) No person shall knowingly obtain, possess, or use a controlled

      substance or a controlled substance analog.

      ***

      (C) Whoever violates division (A) of this section is guilty of one of the

      following:

      ***

      (6) If the drug involved in the violation is heroin or a compound, mixture,

      preparation, or substance containing heroin, whoever violates division (A)

      of this section is guilty of possession of heroin. The penalty for the offense

      shall be determined as follows:

      (a) Except as otherwise provided in division (C)(6)(b), (c), (d), (e), or (f) of

      this section, possession of heroin is a felony of the fifth degree, and division

      (B) of section 2929.13 of the Revised Code applies in determining whether

      to impose a prison term on the offender.
Licking County, Case No. 18-CA-96                                                         11


       {¶27} Ridenbaugh argues the evidence presented by the State failed to establish

he was in possession of methamphetamine or heroin. He states that while a set of keys

was found on his person during his arrest and those keys opened the padlocked door at

the West Avenue residence, there was no evidence the drugs found in the padlocked

room belonged to Ridenbaugh. The police did not obtain fingerprints or DNA evidence to

determine if the contents of the padlocked room belonged to Ridenbaugh. Multiple

occupants and drugs were found throughout the West Avenue residence. Ridenbaugh

argues the only evidence connecting the drugs to him was the testimony of Det. Boerstler

that Ridenbaugh confessed the padlocked room at the West Avenue residence was his.

Ridenbaugh contends Det. Boerstler’s testimony was unreliable.

       {¶28} The evidence in this case established Ridenbaugh was observed coming

out of the West Avenue residence and he was arrested shortly thereafter. After

Ridenbaugh’s arrest, Det. Vogelmeir searched him and found a set of keys in his pocket.

Det. Boerstler, who was present at Ridenbaugh’s stop and arrest, testified Ridenbaugh

told him the keys would open the padlock to his room at the West Avenue residence.

During the execution of the search warrant, the keys opened a padlocked door at the

West Avenue residence. Inside the room with the padlocked door was methamphetamine

and heroin.

       {¶29} If the State relies on circumstantial evidence to prove an essential element

of an offense, it is not necessary for “ ‘such evidence to be irreconcilable with any

reasonable theory of innocence in order to support a conviction.’ “ State v. Crist, 5th Dist.

Fairfield No. 15-CA-63, 2016-Ohio-7750, 2016 WL 6695996, ¶ 39 quoting State v. Jenks,

61 Ohio St.3d 259, 272, 574 N.E.2d 492(1991) at paragraph one of the syllabus. “
Licking County, Case No. 18-CA-96                                                         12


‘Circumstantial evidence and direct evidence inherently possess the same probative

value [.]’ “ Jenks, 61 Ohio St.3d at paragraph one of the syllabus. Furthermore, “ ‘[s]ince

circumstantial evidence and direct evidence are indistinguishable so far as the jury's fact-

finding function is concerned, all that is required of the jury is that i[t] weigh all of the

evidence, direct and circumstantial, against the standard of proof beyond a reasonable

doubt.’ “ Jenks, 61 Ohio St.3d at 272, 574 N.E.2d 492. While inferences cannot be based

on inferences, a number of conclusions can result from the same set of facts. State v.

Lott, 51 Ohio St.3d 160, 168, 555 N.E.2d 293 (1990), citing Hurt v. Charles J. Rogers

Transp. Co., 164 Ohio St. 329, 331, 130 N.E.2d 820(1955). Moreover, a series of facts

and circumstances can be employed by a jury as the basis for its ultimate conclusions in

a case. Lott, 51 Ohio St.3d at 168, 555 N.E.2d 293, citing Hurt, 164 Ohio St. at 331, 130

N.E.2d 820.

       {¶30} The jury had the opportunity to consider Det. Vogelmeir and Det. Boerstler’s

testimony. The jury could reasonably infer that the set of keys found in Ridenbaugh’s

pocket belonged to Ridenbaugh. Ridenbaugh was seen coming out of the West Avenue

residence and the keys opened a padlocked door at the West Avenue residence. It was

a reasonable inference that the padlocked room at the West Avenue residence belonged

to Ridenbaugh because the set of keys found in his pocket opened the padlock.

       {¶31} The jury verdict finding Ridenbaugh guilty of aggravated possession of

drugs and possession of drugs was not against the manifest weight or sufficiency of the

evidence. Ridenbaugh’s second and third Assignments of Error are overruled.
Licking County, Case No. 18-CA-96                                                   13


                                    CONCLUSION

      {¶32} The judgment of the Licking County Court of Common Pleas is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Wise, John, J., concur.